0DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/19/2020 is being considered by the examiner. 
Specification
3.	The specification is generally difficult to read and is not in compliance with 37 CFR 1.52(a). A substitute specification is required. 
4.	The disclosure is objected to because of the following informalities: 
	a.	para. [0109]: the term “axis of abscissae” should be rewritten as --axis of abscissa--. 
Appropriate correction is required.
Claim Objections
5.	The claims are generally difficult to read as well as not being recognized by the text recognition system utilized by the office. The examiner respectfully requests substitute claims in response to this office action that are in compliance to 37 CFR 1.52(a) and (b).
6.	Claims 1, 8 and 12 are objected to because of the following informalities:
	a.	Claim 1, line 21: the term “vertical taking-off” should be rewritten as --vertical take-off--;
	b.	Claim 8, line 3: the term “at least the at least two thrust producing units of the first thrust producing units sub-assembly” should be rewritten as -- the at least two thrust producing units of the first thrust producing units sub-assembly--.
	c.	Claim 12, line 6: the term “a longitudinal direction” should be rewritten as --the longitudinal direction-- as positively recited in Claim 1.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1, lines 22-26, recites the limitation “at least two thrust producing units of the second thrust producing units sub-assembly are inclined by a predetermined angle inclination angle with respect to longitudinal direction of the aircraft and are non-tiltably connected to the airframe” which renders the claims uncertain, since it is unclear if the above mentioned two thrust producing units of the second sub-assembly are the same as the other two thrust producing units of the second thrust producing units sub-assemblies as recited in lines 14-20 which are also recited as being non-tiltably connected to the airframe. As best understood, the two thrust producing units as recited in lines 22-26 are a subset of the thrust units for the second thrust assembly and are different from the thrust units as recited in lines 14-20.
10.	Claim 10 recites the limitation “the predetermined inclination angle (β)” in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1-6, 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 20220009626 A1), hereinafter “Baharav”, in view of Eshkenazy et al. (US 20160236775 A1), hereinafter “Eshkenazy”. 
13.	Regarding Claim 1, Baharav discloses a vertical take-off and landing multirotor aircraft (VTOL multirotor aircraft 10 as seen FIG. 1) with an airframe (100) and at least eight thrust producing units (650/750), each one of the least eight thrust producing units being provided for producing thrust in an associated predetermined thrust direction (para. [0146], [0154]-[00156]),
	wherein at least four thrust producing units of the at least eight thrust producing units form a first thrust producing units sub-assembly (a first thrust producing units sub-assembly consisting of forward thrust units 650 coupled to booms 400 and thrust units 750FP/750FS coupled wings 200 as seen in FIGS. 3-4 and 7), and at least four other thrust producing units of the at least eight thrust producing units form a second thrust producing units sub-assembly (a second thrust producing units sub-assembly consisting of aft thrust units 650 coupled to booms 400 and thrust units 750AP/750AS of as seen in FIG. 2), the first thrust producing units sub-assembly being operable independent of the (para. [0111], [0197] and [0216]; each of thrust units 650 and 750 being controlled individually as such each of the first and second thrust producing units sub-assembly are independently operable from one another)),
	wherein at least two thrust producing units (forward thrust units 650) of the first thrust producing units sub-assembly and at least two thrust producing units (aft thrust units 650) of the second thrust producing units sub-assembly are arranged in an intersection zone (a zone in which comprises thrust units 650) of the first and second thrust producing units sub-assemblies and are non-tiltably (para. [0162]) connected to the airframe (100) for generating lift at least during vertical taking-off and landing (para. [0162]), 
	wherein at least two thrust producing units (750AP/750AS) of the second thrust producing units sub-assembly are inclined by a predetermined inclination angle (para. [0188]) with respect to a longitudinal direction of the aircraft (10) and are tiltably (FIGS. 1-2) connected to the airframe (110) for generating forward thrust at least during low-speed cruise operation (paras. [0203], [0218] and [0232]), and
	wherein at least two thrust producing units (thrust units 750FP/750FS) of the first thrust producing units sub-assembly are tiltably (FIGS. 1-2) connected to the airframe (100) for generating additional forward thrust at least during high-speed cruise operation (para. [0206]). 
	Baharav is silent regarding thrust units that are inclined and non-tiltably connected to the airframe.
	Eshkenazy discloses a VTOL multirotor aircraft (Eshkenazy FIG. 1) comprising a thrust unit (18) that is inclined by a predetermined inclination angle with respect to a longitudinal direction of the aircraft (para. [0030]; a predetermined angle such as an angle between an axis of forward thrust 20 of thrust unit 18 with respect to a longitudinal direction of aircraft 2 as seen in FIG. 2) and is non-tiltably (FIGS. 2-6) connected to the airframe (4) for generating forward thrust at least during low-speed cruise (the thrust unit 18 having the forward axis of thrust unit 20 as well as being horizontally oriented is capable of performing the function of generating forward thrust at least during low-speed cruise).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Baharav to use the arrangement of Eshkenazy, as a known non-tiltable and inclined thrust unit and airframe arrangement for the purpose of providing a dedicated forward thrust unit for a VTOL aircraft and thereby optimizing the forward flight performance of the aircraft.   
14.	Regarding Claim 2, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1,
	 wherein low-speed cruise operation comprises operation at a minimum speed (para. [0233], [0262] and FIGS. 13 and 15), wherein high-speed cruise operation comprises operation a velocity (para. [0210], [0236], [0238], [0262] and [0264]).
Modified Baharav is silent to the low-speed operation corresponding to a velocity of specifically 0.3*vh to less than 0.7*Vh as well as the high-speed operation corresponding to specifically 0.7*Vh, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Baharav such that a VTOL aircraft comprises low-speed cruise operation comprises operation at a velocity of 0.3*Vh to less than 0.7*Vh and high-speed cruise operation comprises operation at a velocity of at least 0.7*Vh, and wherein Vh is a predefined cruise speed of the aircraft. In doing so, the VTOL aircraft operates in a range of velocities for both low and high cruise-speed that is optimal to transitioning to the aircraft to a vertical flight mode and perform landing operations while also maintaining a forward movement, additionally such range of velocities in the forward cruise mode also allows for optimal power efficiency as well as pilot and/or passenger safety.
Regarding Claim 3, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1, 
	wherein the at least two thrust producing units (750FP/750AS) of the first thrust producing units sub-assembly which are tiltably connected to the airframe for generating additional forward thrust at least during high-speed cruise operation are tilted titled during low-speed cruise operation (para. [0202] and FIGS. 12-15). 
16.	Regarding Claim 4, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1, 
	wherein the at least two thrust producing units (750FP/750AS) of the first thrust producing units of the first thrust units sub-assembly which are tiltably connected to the airframe for generating additional forward thrust at least during high-speed cruise operation are tiltable with respect to a longitudinal direction of the aircraft by an associated inclination angle in a range from -900 to 00 (paras. [0185]-[0186] and FIGS. 5-6).
17.	Regarding Claim 5, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1, 
	wherein the intersection zone (the zone in which comprises thruster units 650 of both first and second sub-assemblies) is provided with at least one of a wing (a portion of wing 200 which is included in the intersection zone having thrust units 650 as seen in FIG. 7).
18.	Regarding Claim 6, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1, 
	wherein the intersection zone comprises a wing that accommodates at least partly each of the two at least two thrust producing units of the first thrust producing units sub assembly which are arranged in the intersection zone (wing 200 at least partly accommodating thrust unit 650 via boom 400 and thrust producing unit 750FP arranged in the intersection zone as seen in FIG. 7).
Regarding Claim 8, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 6, 
	wherein the at least two thrust producing units (750FP/750FS) of the first thrust producing units sub-assembly which are tiltably connected (figs. 5-6) to the airframe (100) for generating additional forward thrust at least during high-speed cruise operation (thrust producing units 750FP/750FS disclosed as providing thrust in the forward flight configuration are capable of performing the function of generating additional forward thrust at least during high-speed cruise operation) are arranged in the longitudinal direction of the aircraft upstream of the wing (200).
20.	Regarding Claim 9, modified Baharav discloses the vertical take-off and landing multirotor aircraft of claim 6, 
	wherein at least 25% of the at least eight thrust producing units are arranged in the longitudinal direction of the aircraft upstream of the wing (forward thrust unit 650 as well as thrust units 750FP/750FS arranged in the longitudinal direction of aircraft 10 upstream of wing 200 as seen in FIG. 7).
21.	Regarding Claim 10, modified Baharav discloses (see Eshkenazy) the vertical take-off and landing multirotor aircraft of claim 1, 
	wherein the predetermined inclination angle (β) is a certain angle (para. [0030]; the predetermined angle such as a positive angle between an axis of forward thrust 20 of thrust unit 18 with respect to a longitudinal direction of aircraft 2 as seen in FIG. 2).
	Modified Baharav discloses the predetermined inclination angle except for the angle being in a range from -25 to -45 degrees, however, It would have been obvious to one having ordinary skill in the art at the time the invention was made to the predetermined inclination angle to be in a range from -25 to -45 degrees, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
22.	Regarding Claim 11, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1, 
	wherein at least two thrust producing units (750AP/750AS) of the second thrust producing units sub-assembly which are inclined by the predetermined inclination angle with respect to the longitudinal direction of the aircraft and which are non-tiltably connected to the airframe for generating forward thrust at least during low-speed cruise operation are mounted to a rear stabilizer (thrust units 750AP/750AS mounted to a rear stabilizer 320/340 as seen in FIG. 7). 
23.	Regarding Claim 14, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 1,
	wherein at least 50% of the at least eight thrust producing units are electrically driven (para. [0054], [0172]-[0174], [0176], [0189] and [0194]-[0196]).
24.	Regarding Claim 15, modified Baharav disclose the vertical take-off and landing multi-rotor aircraft of claim 1, 
	wherein the airframe is adapted for transportation of passengers (para. [0141] and [210]).

25.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 20220009626 A1) and Eshkenazy et al. (US 20160236775 A1) as applied to Claim 6 above, and further in view of Piedmonte et al. (US 10676176 B1), hereinafter “Piedmonte”. 
26.	Regarding Claim 7, modified Baharav discloses (see Baharav) the vertical take-off and landing multirotor aircraft of claim 6.
	Modified Baharav is silent regarding a partial shrouding of the thrust producing units. 
(Piedmonte FIG. 1) comprising partial shrouding (partial shrouding 202 as seen in FIG. 2B) provided for each of the at least two thrust producing units (trust producing units 110 to the right of airframe 102 as seen in FIG. 1) of the first thrust producing units sub-assembly (110) which are accommodated in the wing (104).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Baharav to the use the arrangement of Piedmonte, as a known partial shrouding of thrust units arrangement relative to a wing for the purpose of providing safety to the surrounding environment of the thrust units as well as minimizing the adverse effects to VTOL aircraft flight operations (Piedmonte c. 1, ln. 13-17).

27.	Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 20220009626 A1) and Eshkenazy et al. (US 20160236775 A1) as applied to Claim 1 above, and further in view of St. Clair et al. (US 20180162525 A1), hereinafter “St. Clair”.
28.	Regarding Claim 12, modified Baharav discloses the vertical take-off and landing multirotor aircraft of claim 1.
	Modified Baharav is silent regarding at least two additional thrust producing units.
	St. Clair discloses a VTOL aircraft (St. Clair et al. FIG. 1) comprising at least two additional thrust producing units (108b) are provided, the at least two additional thrust producing units being inclined by at least approximately 900 with respect to a longitudinal direction of the aircraft (100) and being non-tiltably connected to the airframe for generating additional forward thrust at least during high-speed cruise operation (para. [0057]; thrust producing units 108b being inclined by at least 90o with respect to a longitudinal direction of aircraft 100 and being fixed to airframe 102 as seen in FIGS. 4a-4c and 6a, thrust units 108b disclosed as forward flight thrusters are capable of performing the function of generating additional forward thrust at least during high-speed cruise operation). 

29.	Regarding Claim 13, modified Baharav discloses the vertical take-off and landing multirotor aircraft of claim 1.
	Modified Baharav is silent regarding the first thrust producing sub-assembly is specifically dedicated to control of VTOL, and wherein the second thrust producing units sub-assembly is specifically dedicated to control of low-speed cruise operation.
	St. Clair discloses a VTOL aircraft (St. Clair et al. FIG. 1) comprising the first thrust producing units sub-assembly is dedicated to control of vertical take-off and landing (para. [0052], [0057]; first thrust producing units sub-assembly 108a dedicated to control VTOL as seen in FIGS. 1-6C), and the second thrust producing units sub-assembly is dedicated to control of low-speed cruise operation (para. [0057]; second thrust producing units sub-assembly 108b dedicated to control of low-speed cruise operation).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Baharav to use the arrangement of St. Clair, as a known arrangement of first and second thrust producing units sub-assembly for the purpose of optimizing the VTOL aircraft as well as each of the mode flight that the aircraft transitions to.  
	




Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Wagner et al. (US 20030062443 A1), Villa (US 20190340937 A1) and Porras (ES 2327987 A1) disclose VTOL aircrafts. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647